         Case 19-50012    Doc 89 Filed 04/01/19 EOD 04/01/19 11:10:56      Pg 1 of 1
                             SO ORDERED: April 1, 2019.




                             ______________________________
                             Robyn L. Moberly
                             United States Bankruptcy Judge

                         UNITED STATES BANKRUPTCY COURT                  SGENERIC (rev 12/2017)
                               Southern District of Indiana
                                46 E. Ohio St., Rm. 116
                                 Indianapolis, IN 46204
In re:

USA Gymnastics,                                       Case No. 18−09108−RLM−11
          Debtor.
                                                      Adv. Proc. No. 19−50012
USA Gymnastics,
             Plaintiff,
    vs.
Ace American Insurance Company,
Great American Assurance Company,
Liberty Insurance Underwriters Inc.,
et al.,
             Defendants.

         ORDER GRANTING MOTION TO EXTEND TIME TO FILE ADVERSARY
                              DOCUMENTS

A Motion to Extend Time to File Response to Plaintiff's Partial Motion for Summary
Judgment was filed on March 29, 2019, by Defendant Liberty Insurance Underwriters
Inc.

IT IS ORDERED that the Motion to Extend Time to File Response to Plaintiff's Partial
Motion for Summary Judgment is GRANTED. The time for filing is extended to April 4,
2019.

Attorney for Defendant Liberty Insurance Underwriters Inc. must distribute this order.

                                           ###
